Exhibit 10.1

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to Amended and Restated Credit Agreement (the “Amendment”)
is made and dated as of this 29th day of August, 2007, by and among PEMCO
AVIATION GROUP, INC., a Delaware corporation, PEMCO AEROPLEX, INC., an Alabama
corporation, PEMCO ENGINEERS, INC., a Delaware corporation, PEMCO WORLD AIR
SERVICES, INC., a Delaware corporation, SPACE VECTOR CORPORATION, a Delaware
corporation (collectively, the “Borrowers”), WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association and the successor-by-merger to
SouthTrust Bank (the “Agent”), those lenders executing this Agreement as
Lenders, and such other lenders as may become a party hereto (collectively, the
“Lenders”).

W I T N E S S E T H:

A. Pursuant to the Amended and Restated Credit Agreement dated as of October 12,
2006 by and among the Borrowers, the Lenders, and the Agent (the “Credit
Agreement”), Lenders have made available, subject to the terms and conditions
thereof, (i) the Revolving Loan in the maximum principal amount of
$28,000,000.00; (ii) the Swing Line Loan in the maximum principal amount of
$6,000,000.00; (iii) the Term Loan in the original principal amount of
$5,000,000.00; and (iv) the Treasury Stock Loan in the original principal amount
of $5,000,000.00.

B. The Lenders and the Borrower have agreed to amend the Credit Agreement for
the purpose of extending the scheduled maturity of the Revolving Loan and
modifying the maturities of the Term Loan and the Treasury Stock Loan.

NOW, THEREFORE, in consideration of the foregoing premises and the agreements
and undertakings contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

1. Amendments of Defined Terms. The definitions of the following terms used in
the Credit Agreement are hereby amended as follows:

a. The definition of the term “Revolving Loan Maturity Date” in Section 1.1. of
the Credit Agreement is hereby deleted and replaced in its entirety with the
following definition:

“‘Revolving Loan Maturity Date’ means the earlier of (a) September 28, 2007, or
(b) the occurrence of an Event of Default.”

b. The definition of the term “Term Loan Maturity Date” in Section 1.1. of the
Credit Agreement is hereby deleted and replaced in its entirety with the
following definition:

“‘Term Loan Maturity Date’ means the earlier of (a) September 28, 2007, or
(b) the occurrence of an Event of Default.”

 

1



--------------------------------------------------------------------------------

c. The definition of the term “Treasury Stock Loan Maturity Date” in
Section 1.1. of the Credit Agreement is hereby deleted and replaced in its
entirety with the following definition:

“‘Treasury Stock Loan Maturity Date’ means the earlier of (a) September 28,
2007, or (b) the occurrence of an Event of Default.”

2. Borrower Representations. Each of the Borrowers represents, warrants,
covenants and agrees that:

a. The execution, delivery and performance by it of this Amendment have been
duly authorized by all appropriate action, are within its powers, are not in
conflict with the terms of its articles of incorporation or bylaws, and will not
cause a default under, or violate any provision of, any agreement by which it or
its properties is bound;

b. This Amendment constitutes the legal and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms; and

c. Each of the representations and warranties set forth in the Credit Agreement
is true and correct as of the date hereof.

3. Borrower Covenants. Each of the Borrowers agrees to pay directly or reimburse
the Bank upon demand for its expenses and costs including, without way of
limitation, the reasonable fees and expenses of legal counsel for the Bank,
incurred in connection with the preparation of this Amendment and the documents
related hereto, and the cost of filing any financing statements and other
documents in connection herewith, and the administration, amendment,
modification, extension or enforcement of the Credit Agreement, and any other
documents related to the Credit Agreement, and the collection or attempted
collection of any of the obligations under the Credit Agreement, and any other
sum due under the Credit Agreement after default by the Borrowers in the payment
thereof.

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.

5. Scope of Agreement. Except as expressly amended herein, the Credit Agreement
shall be unchanged, and shall remain in full force and effect, and the Credit
Agreement, as amended, is hereby ratified and affirmed in all respects,
including, without limitation, all provisions in the Credit Agreement concerning
the Borrowers’ obligations with respect to the payment of Success Fees, which
provisions each of the Borrowers hereby expressly ratify and reaffirm.

6. Conditions Precedent. The obligations of the Bank hereunder and the
enforceability of the terms and conditions of this Amendment against the Bank
are conditioned expressly upon the satisfaction of the following conditions:
(a) the Borrowers shall have delivered or caused to be delivered to the Bank
this Amendment; (b) the Borrowers shall have furnished to the Bank resolutions
of the Borrowers’ directors, in form and substance satisfactory to Agent,
authorizing the Borrowers to enter into this Amendment and the transactions

 

2



--------------------------------------------------------------------------------

contemplated herein; (c) the Borrowers shall have paid to the Agent, for the
benefit of the Lenders, an extension fee with respect to the Revolving Loan in
the amount of Twenty Thousand and No/100 Dollars ($20,000.00); and (d) the
Borrowers shall have executed and delivered to Agent, or caused to be executed
and delivered to Agent, all other documents and perform all other acts that, in
the Agent’s sole judgment, are necessary or desirable in order for the Bank to
obtain the full benefit of this Amendment and the Credit Agreement and of the
transactions described or referenced in this Amendment and the Credit Agreement.

7. RELEASE. EACH BORROWER HEREBY RELEASES, ACQUITS, AND FOREVER DISCHARGES THE
AGENT, THE LENDERS (AND EACH OF THEM), AND EACH AND EVERY PAST AND PRESENT
SUBSIDIARY, AFFILIATE, STOCKHOLDER, OFFICER, DIRECTOR, AGENT, SERVANT, EMPLOYEE,
REPRESENTATIVE, AND ATTORNEY OF THE AGENT OR ANY OF THE LENDERS (COLLECTIVELY,
THE “RELEASED PARTIES”), FROM ANY AND ALL CLAIMS, CAUSES OF ACTION, SUITS,
DEBTS, LIENS, OBLIGATIONS, LIABILITIES, DEMANDS, LOSSES, COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES) OF ANY KIND, CHARACTER, OR NATURE WHATSOEVER, KNOWN
OR UNKNOWN, FIXED OR CONTINGENT, WHICH ANY BORROWER HAS OR MAY HAVE OR CLAIM TO
HAVE NOW OR WHICH MAY HEREAFTER ARISE OUT OF OR CONNECTED WITH ANY ACT OF
COMMISSION OR OMISSION OF ANY OF THE RELEASED PARTIES EXISTING OR OCCURRING
PRIOR TO THE DATE OF THIS AMENDMENT OR ANY INSTRUMENT EXECUTED PRIOR TO THE DATE
OF THIS AMENDMENT, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS, LIABILITIES OR
OBLIGATIONS ARISING WITH RESPECT TO THE CREDIT AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE CREDIT AGREEMENT OR ANY OF THE OTHER DOCUMENTS
EXECUTED OR DELIVERED IN CONNECTION WITH THE CREDIT AGREEMENT. THE PROVISIONS OF
THIS SECTION SHALL BE BINDING UPON EACH BORROWER, AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF EACH OF THE RELEASED
PARTIES AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized representatives as of the day and year first
above written.

[SIGNATURE PAGES TO FOLLOW]

 

3



--------------------------------------------------------------------------------

SIGNATURE PAGE—BORROWERS

 

    PEMCO AVIATION GROUP, INC.     By:  

/s/ Randall C. Shealy

    Its:  

Senior Vice President and Chief Financial Officer

 

    PEMCO AEROPLEX, INC.     By:  

/s/ Randall C. Shealy

    Its:  

Treasurer and Chief Financial Officer

 

    PEMCO ENGINEERS, INC.     By:  

/s/ Randall C. Shealy

    Its:  

Treasurer and Chief Financial Officer

 

    PEMCO WORLD AIR SERVICES, INC.     By:  

/s/ Randall C. Shealy

    Its:  

Treasurer and Chief Financial Officer

 

    SPACE VECTOR CORPORATION     By:  

/s/ Randall C. Shealy

    Its:  

Treasurer and Chief Financial Officer

 

4



--------------------------------------------------------------------------------

SIGNATURE PAGE—WACHOVIA

 

    WACHOVIA BANK, NATIONAL ASSOCIATION, as a Revolving Loan Lender, as a Term
Loan Lender, as Swing Line Lender, as Issuing Lender, as Treasury Stock Lender,
and as Agent     By:  

/s/ Andy Raine

    Its:  

Vice President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE—COMPASS

 

    COMPASS BANK, as a Revolving Loan Lender, as a Term Loan Lender, and as a
Treasury Stock Loan Lender     By:  

/s/ Alex Morton

    Its:  

Senior Vice President